Citation Nr: 0830740	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual limitation of motion.  

3.  Entitlement to an initial disability rating in excess of 
60 percent for right foot drop associated with status post 
hemilaminectomy with microdiscectomy, L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to June 
1995, with subsequent service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 10 percent 
disability rating to the veteran's hypertension disability, 
effective from February 1, 2001, and that granted service 
connection and assigned an initial 10 percent disability 
rating for mechanical low back pain, effective from 
February 1, 2001.  

In a September 2004 rating decision, based on a new 
diagnosis, the veteran's mechanical low back pain disability 
was re-named status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual limitation of motion, 
and a 20 percent disability rating was assigned, effective 
from February 1, 2001.  The RO also assigned a separate 
neurological rating called status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual right foot drop, 
effective from September 23, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  The veteran's hypertension 
disability rating is based on the criteria under Diagnostic 
Code 7101.  38 C.F.R. § 4.104 (Diseases of the Arteries and 
Veins).  That diagnostic code provides for graduated ratings 
depending upon the veteran's blood pressure readings.  But at 
the January 2006 compensation and pension (C&P) examination, 
the examiner did not include the veteran's blood pressure 
readings in her report.  As a result, a remand is necessary 
in order to provide the veteran with a C&P examination to 
determine the current severity of his hypertension 
disability.  

As for the veteran's lumbosacral spine disability, the 
veteran claims that his disability has gotten worse since the 
last C&P examination in January 2006, almost three years ago.  
Where the veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Accordingly, an appropriate examination must be scheduled.  

Moreover, the veteran claims that a higher rating is 
warranted on the basis of his functional loss due to 
weakness, fatigability, incoordination, endurance, weakness, 
or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(disability ratings should reflect the veteran's functional 
loss due to fatigability, incoordination, endurance, 
weakness, and pain).  There are somewhat conflicting 
statements concerning the extent to which the veteran 
experiences functional loss due to his lumbosacral 
disability.  Compare January 2006 C&P Examination Report 
(pain is much less; rare flare-ups; unable to play sports but 
able to do his activities of daily living and his job) with 
February 2008 Statement of Accredited Representative in 
Appealed Case (arguments that Board must consider a higher 
rating on the basis of functional loss).  Accordingly, the 
examiner should provide an opinion as to the veteran's 
functional loss due to each of these factors.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his hypertension.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Any indicated studies should be performed, 
and the examiner should record the 
veteran's blood pressure readings.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report. 

2.  Schedule the veteran for a VA 
orthopedic/neurological examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted. 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected status 
post hemilaminectomy with microdiscectomy, 
L5-S1, and right foot drop.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed:  (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
lumbar spine disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability. 
The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

Concerning right foot drop, the examiner 
should state whether the foot dangles and 
drops, whether active movement of the 
muscles below the knee is possible, and 
whether flexion of the knee is weakened or 
lost. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report. 
 
3.  Thereafter, readjudicate the claims.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

